PARKER, Judge.
Plaintiff’s Appeal
Viewing the evidence in the light most favorable to the plaintiff and giving him the benefit of every favorable inference which may reasonably be drawn therefrom, it is our opinion that the evidence was sufficient to support, but certainly not to compel, a jury finding that the collision was proximately *285caused by defendant’s negligence. The evidence would warrant the jury in finding the following: Defendant had a clear view of the bridge and of plaintiff’s car, which was already on the bridge, at least by the time he came around the curve. At that time, while defendant was still 75 or 80 feet from the end of the bridge, he observed, or in the exercise of due care should have observed, plaintiff’s car' sliding slowly into the right-hand side of the bridge. Even though defendant might not have been able to see the ice on the bridge until he had approached somewhat nearer, the sight of plaintiff’s skidding car was sufficient to put him on notice of some unusual and dangerous condition on the bridge. Despite this notice he delayed applying his brakes until he reached the bridge itself. He testified: “I was at the edge of the bridge when I hit the brakes.” From the foregoing the jury might legitimately find that defendant failed to exercise that care and alertness which a reasonably prudent person would- have exercised under the circumstances to slow or halt his vehicle before it reached the- bridge, and that had he done so he could have avoided striking plaintiff’s car. It is, of course, entirely possible that a jury hearing all of the evidence would determine that defendant did exercise due care, both in observing what was before him and in taking prompt action to avoid the collision, and that the collision resu’ted from conditions over which he had no control and which in the exercise of due care he could not have reasonably foreseen. We hold, however, that the issue of defendant’s negligence was one for the jury to determine and that it was error to direct a verdict for defendant on that issue. We further hold that the directed verdict for defendant cannot be sustained on the second ground stated in defendant’s motion, i.e., that the evidence established plaintiff’s contributory negligence as a matter of law; as hereinafter noted in our analysis of defendant’s appeal, not only does the evidence fail to establish plaintiff’s contributory negligence as a matter of law, but in our opinion it was insufficient even to warrant submission to the jury of an issue as to plaintiff’s negligence.
Defendant’s Appeal
Viewing the evidence in the light most favorable to the defendant we find the evidence insufficient to support a jury finding that the collision was proximately caused by any negligence on the part of the driver of plaintiff’s car. All of the evidence is to the effect that she approached the bridge at a *286moderate speed. She observed the ice on the bridge in time to stop before driving upon it, thus demonstrating that she was both maintaining a careful lookout and keeping her car under control. She started up again, driving very slowly. Other cars were on the bridge and, so far as the evidence discloses, were apparently able to proceed safely despite the ice. Her entrance upon the bridge under these circumstances in our opinion would not warrant a finding of negligence on her part. Because the cars in front of her stopped to allow oncoming traffic to clear before turning left into the exit ramp at the far end of the bridge, she was also required to stop. In doing so, her car slid into the curb on the right side of the bridge. “The mere skidding of a motor vehicle does not imply negligence,” Coach Co. v. Burrell, 241 N.C. 432, 85 S.E. 2d 688, and the skidding of plaintiff’s car under the circumstances here disclosed does not, in our opinion, imply any negligence on the part of its driver. After her car had slid to a stop against the curb on the right-hand side of the bridge, all of the evidence shows she took prompt action to move it, but that before she could do so it was struck by defendant’s car.
The result is:
On plaintiff’s appeal the judgment allowing defendant’s motion for a directed verdict is reversed and the case is remanded for a
New trial.
On defendant’s appeal the judgment allowing plaintiff’s motion for a directed verdict and dismissing defendant’s counterclaim is
Affirmed.
Judges Campbell and Morris concur.